DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites the limitation “an axially and radially extending slot”. It is not clear if this slot recited in this claim is the same as the slot recited in claim 1. For purposes of compact prosecution, the examiner interprets the slot recited in claim 13 to coincide with the slot recited in claim 1. The examiner recommends making amendments to claim 13 similar to the recitation of “the slot … wherein the slot and the rib extend axially and radially” in order to overcome this rejection. Appropriate correction is required.
The term “substantially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the meaning of “substantially elliptical” is indefinite because it connotes more than one meaning. The examiner recommends reciting the claim in a different way that does not use the term “substantially” in order to overcome this rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke et al (US 2007/0087266 A1) in view of Bevan et al (GB 2386402 A). Hereinafter referred to as Bourke and Bevan, respectively.
Regarding claim 1, Bourke discloses a fluid inlet-outlet manifold (“cooling manifold” [0047]) comprising
a column (“interlocking flow channel”, “1200” [0052] Fig. 12A) provided according to a longitudinal axis with a plurality of fluid flow orifices (“flow channel outlet 140” and/or “flow channel inlet 141” [0051] Fig. 5B) spaced apart from each other (Fig. 12A), wherein
the column is made up of a plurality of modular sections (comprising of 1201-1204 in Fig. 12A) detachably assembled with each other ([0052], Fig. 12A - an exploded view of the column that comprises of interlocking sections),
each modular section comprises a female tubular axial fitting (righthand portion of “1203” Fig. 12C), a male tubular fitting (lefthand portion of “1202” Fig. 12B) and one single radial opening delimiting a flow orifice of the plurality of fluid flow orifices (the short column intersecting the longitudinal portion of 1202 and 1203 in Fig. 12B and Fig. 12C),
the male tubular axial fitting of each modular section is nested into the female tubular axial fitting of an adjacent one of the plurality of modular sections ([0052]), and
the female tubular axial fitting and the male tubular axial fitting together comprise a sliding guide (Figs. 12B-12C where the modular section 1202 and 1203 are shown to comprise of an axial projection on the lefthand side of the modular sections where the O-ring 1205 is disposed on that functions as an axial guide lug, and an opening of a larger diameter on the righthand side of the modular sections for the axial projections to slide through that functions as a guide receptacle), allowing the male tubular axial fitting to slide in a tight manner inside the female tubular axial fitting to enable a translational displacement of the modular sections relative to each other in extension and retraction of the column (“The interlocking sections are designed to allow a male tube 1202 to be inserted into a corresponding female tube 1203 of an adjoining section” [0052], and Fig. 12A indicates a translational displacement of the inserting of the modular sections 1201-1204) in order to vary spacing between two of the plurality of fluid flow orifices (Fig. 12A where when the modular sections are mutually locked via the sliding guide means, the orifices 140 and 141 as shown in Fig. 5B are disposed in varying spacing or distances from each other).
Bourke does not disclose that the sliding guide includes a lug extending radially from a circumferential surface and a slot into which the lug fits, while the modular sections are prevented from rotating relative to each other around an axis of the column and avoiding unintentional separation of the modular sections.
However, Bevan discloses a fluid inlet-outlet manifold comprising a column (comprised of the “two typical control modules” p. 5 L 26-27) provided according to a longitudinal axis (the horizontal axis of Fig. 1) with a plurality of fluid flow orifices (the orifice opened in the vertical axis in Fig. 1) wherein the column is made up of a plurality of modular sections detachably assembled with each other (two modules shown in Fig. 1), each modular section comprises a female tubular axial fitting (2 Fig. 1), a male tubular fitting (3 Fig. 1) and radial openings delimiting a flow orifice of the plurality of fluid flow orifices (the openings opened in the vertical axis of Fig. 1), the male tubular axial fitting of each modular section is nested into the female tubular axial fitting of an adjacent one of the plurality of modular sections (“a portion 4 of pressure control unit 2 fits within a portion 5 of expansion relief unit 3” p. 5 L 28-29), and the female tubular axial fitting and the male tubular axial fitting together comprise a sliding guide (comprising of 6, 7, and 9 in Figs. 1-2, “fixing members 6” p. 5 L 29, “apertures 7” p. 6 L 1, “groove 9” into which “An O-ring may be positioned” p. 6 L 9). Bevan teaches that the sliding guide includes a lug extending radially from a circumferential surface (the top-side “6” in Fig. 2) and a slot into which the lug fits (“fixing members 6 which are inserted through apertures 7” p. 5 L 29 to p. 6 L 1), while the modular sections are prevented from rotating relative to each other around an axis of the column and avoiding unintentional separation of the modular sections (“Each fixing member 6 … with two fingers 8 to enhance contact between portions 4 and 5 and hence the holding of the two portions” p. 6 L 4-7, emphasis added, where fixing member 6 is interpreted to impose a contact and simultaneous holding of both portions 4 and 5, and which Fig. 1 schematically represents). Bevan further teaches that the female and male tubular fittings can be fitted together such that they cannot be readily dis-assembled subsequently such that unintended and intended dis-assembly is inhibited (p. 6 L 12-17).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a lug extending radially from a circumferential surface and a slot into which the lug fits of Bevan to the sliding guide of Bourke, while the modular sections are prevented from rotating relative to each other around an axis of the column and avoiding unintentional separation of the modular sections as taught in Bevan, in order to achieve a fitting of the female and male tubular fittings that cannot be readily dis-assembled, and unintended and intended dis-assembly is inhibited.
Regarding claim 2, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein male tubular axial fitting has a reduced external diameter compared to an external diameter of the female tubular axial fitting (Bourke Fig. 12B shows a reduced external diameter of the male tubular fitting compared to the female tubular fitting).
Regarding claim 3, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein each modular section comprises a radially-extending tubular connector body (Bourke Fig. 12 A-C where the bodies of the modular sections extend out in the radial direction) which delimits a fluid flow passage including a free end forming the flow orifice (Bourke “an interlocking series of flow channels 112 is preferred… the interlocking flow channels 112 direct the flow of coolant to the module coolant inlet 150 attached to the flow channel outlet 140, through the battery module 101 and out the module coolant outlet 170 attached to the flow channel inlet 141” [0051]).
Regarding claim 4, modified Bourke discloses all the limitations for the manifold as set forth in claim 3 above, and wherein each radially-extending tubular connector body forms a portion of a quick-coupling connector (Bevan 4 and 5 Fig. 1, “portion 4 of pressure control unit 2 fits within a portion 5 of expansion relief unit 3, and is secured” p. 5 L 28-29).
Regarding claim 5, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein the column comprises at least one central section configured to be connected to two other sections (see annotated Bourke Fig. 12A below), said central section comprising at least two male and/or female tubular fittings extending axially on each side of the central section (Bourke Figs. 12A-C which indicate that each central section comprises of a male tubular fitting at one end of the axial cooling line and at the end of the orifice).

    PNG
    media_image1.png
    526
    1390
    media_image1.png
    Greyscale

Regarding claim 6, modified Bourke discloses all the limitations for the manifold as set forth in claim 5 above, and wherein the at least two male and/or female tubular fittings of the central section delimit together a diameter-change shoulder (Bourke Figs. 12A-C where there is a difference in inner diameters between the male and female tubular fittings as the inner diameter of the male tubular fitting is smaller in order to be accommodated into the somewhat larger inner diameter of the female tubular fitting).
Regarding claim 7, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein the column comprises at least one terminal modular section (“barbed end 1201” and “plugged end 1204” Bourke [0052]) configured to be mounted at a tip of the column (Bourke Fig. 12A), said terminal modular section comprising at least one male or female tubular fitting extending axially on only one side of the terminal modular section (lefthand portion of “1204” in Bourke Fig. 12A) and a terminal portion extending axially on the other side (Bourke Fig. 12A where a fitting extends into the page from “1204”).
Regarding claim 8, modified Bourke discloses all the limitations for the manifold as set forth in claim 7 above, and wherein the terminal modular section comprises a hooking and sealing member provided with notches (lefthand end of “1201” in Bourke Fig. 12A, which may be used to connect the modular sections to an outlet interconnect “137” [0052]) and featuring, when viewed in section, a steeple shape for a tight hooking to an outer member (Bourke Fig. 12A where 1201 features a steeple shape).
Regarding claim 9, modified Bourke discloses all the limitations for the manifold as set forth in claim 7 above, and wherein the terminal modular section comprises a frontal wall for sealing a fluid flow axial channel of the column (Bourke Fig. 12A where plugged end 1204 comprises of a wall that redirects the axial cooling direction perpendicularly to “the last battery module of a series” [0052]).
Regarding claim 11, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein the lug is plate-shaped or fin-shaped and together with the slot restricts axial movement between the female tubular axial fitting and the male tubular axial fitting to a predetermined stroke length.
Regarding claim 12, modified Bourke discloses all the limitations for the manifold as set forth in claim 11 above, and wherein the lug has an inclined axial plane to facilitate an assembly by coupling of two sections (Bevan Fig. 6 shows fixing members 6 axial plane that comprises inclines on its sides).
Regarding claim 13, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein the female tubular axial fitting and the male tubular axial fitting together comprise an axially and radially extending slot (Bevan “apertures 7” p. 6 L 1) and an axially and radially extending rib (the bottom-side “6” in Fig. 2) configured to interlock to block rotation (“Each fixing member 6 … with two fingers 8 to enhance contact between portions 4 and 5 and hence the holding of the two portions” p. 6 L 4-7, emphasis added, where fixing member 6 is interpreted to impose a contact and simultaneous holding of both portions 4 and 5, and which Fig. 1 schematically represents).
Regarding claim 15, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the at least one male tubular axial fitting includes at least one peripheral groove (Bourke Fig. 12B where grooves can be visually seen where “1205” is disposed) for receiving at least one sealing element in a peripheral region for coupling with the consecutive female tubular axial fitting.
Regarding claim 18, Modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and wherein the male tubular axial fitting delimits a fluid flow inner channel split into at least two sub-channels by a stiffening wall (Bourke Figs. 12B-12C where the change in external diameter from the side of the male fitting to the side of the female fitting forms a wall vertically intersecting the manifold that extends to the female fitting and the orifice).
Regarding claim 19, Modified Bourke discloses a battery-pack (Bourke “modular battery system” Abstract) comprising
a heat exchanger (“endplate” or “700” Bourke [0054]) provided with a fluid circulation network (Bourke “700” Fig. 7A can be seen in Fig. 6 to be provided a fluid circulation network disposed on its top portion) terminating at least in a longitudinal row of inlet-outlet orifices (Bourke Fig. 6 where terminal modular sections are included in the fluid circulation network) and
the at least one manifold as set forth in claim 1 above configured to be assembled such that the orifices of the manifold coincide with the orifices of the heat exchanger (Bourke Fig. 10A where “1650” is an orifice coinciding with the orifices of the heat exchanger).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266 A1) in view of Bevan (GB 2386402 A) as applied to claim 1 above, and further in view of Brinkman et al (US 8,997,471). Hereinafter referred to as Brinkman.
Regarding claim 14, modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above. Modified Bourke does not disclose wherein each modular section comprises at least on one side a female and/or male pair of axial tubular fittings transversely superimposed on each other in order to form a double-column manifold. 
Brinkman discloses a hydraulic system (Abstract) that includes two manifolds with a plurality of conduits that connect the two manifolds (Col 5 L 46). Brinkman teaches that dividing the fluid flow into two flows and then combining them back into a single flow through manifolds may assist in increasing drag of the flow in the hydraulic system, and that this increased drag provides a desired backpressure of the hydraulic system that minimizes the amount of air pockets formed in the manifolds (Col 6 L 25-33). Additionally, dual conduits may reduce cost in using materials of greater durability due to reducing the diameters of the conduits (Column 6, lines 25-43).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the single column manifold of modified Bourke in view of Brinkman wherein each modular section comprises at least on one side a female and/or male pair of axial tubular fittings transversely superimposed on each other in order to form a double-column manifold in order to achieve an improved backpressure flow that reduces air pocket formation, as well as reduced costs.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266 A1) in view of Bevan (GB 2386402 A) as applied to claim 15 above, and further in view of Lee et al (US 2012/0171532 A1). Hereinafter referred to as Lee.
Regarding claims 16 and 17, modified Bourke discloses all the limitations for the manifold as set forth in claim 1 above, and the peripheral groove for receiving a seal adapted to be deformed (Bourke “O-rings 1205” [0052], Figs. 12B-12C). Modified Bourke does not disclose wherein the female tubular axial fitting and/or the male tubular axial fitting have a cross-section with an oblong general shape, the peripheral groove having an oblong general shape, and
wherein the oblong general shape its substantially elliptical.
Lee discloses a middle to large sized battery pack with specifically shaped coolant conduits (112 [0057]) for optimal cooling contact area and cooling efficiency of the battery pack ([0014]). Lee teaches wherein the cooling conduits, or the female tubular axial fitting and/or the male tubular axial fitting, have a cross-section with an oblong general shape (“formed by bending a plate-shaped member to have a quadrangular hollow structure in vertical section” [0069]), and wherein the oblong general shape its substantially elliptical (Figs. 4 and 5 show that 112 has an elliptical shape). Lee teaches that the coolant conduits acting as cooling members are in contact with the battery cells and have an elliptical hollow structure to maximize its contact area and thus improve the cooling efficiency of the battery cells ([0043]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the female tubular axial fitting and the male tubular axial fitting cross section of modified Bourke in view of Lee wherein the female tubular axial fitting and/or the male tubular axial fitting have a cross-section with an oblong general shape, the peripheral groove having an oblong general shape for receiving a seal adapted to be deformed in an oblong manner, and wherein the oblong general shape its substantially elliptical, in order to achieve a battery pack with an efficient cooling system that utilizes a manifold made up of interlocking sections by optimizing the cooling contact area of its conduits.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721